Notice of Pre-AIA   AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to for the following informalities: on pages 4, 6, 8, and 9 “rear” should be “rare.”
Claim Objections
Claims 8 and 18 are objected to because: “rear” should be “rare.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 9 and 19: The element listed as “T” does not exist. It is believed applicant meant “Y,” which is how it is read by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 20170186922 (“Kim”).
Re 1: Kim teaches a color filter for a display device (claim 1; abstract), comprising at least one color filter element for generating a predefined color in response to incident light (claim 1; abstract), wherein the at least one color filter element includes a Perovskite material (claim 1; abstract).

Re 2: wherein the at least one color filter element is a blue light spectrum color filter. (claim 1; abstract).

Re 4: wherein the at least one color filter element is a green light spec10trum color filter (¶34, 189-190, 204-205; Fig. 10, 24).

Re 6: wherein the at least one color filter element is a red light spectrum color filter (¶¶189, 204-205; Fig. 10, 23.

Re 8: wherein the Perovskite material is based on the formula ABX3, wherein the A is an inorganic alkali or an organic alkyl ammonium, B is a metal or a rear earth, and X is of the group of halogens (abstract; claim 1; ¶¶ 11,-12, 45-46, 89, 124-137).

Re 9: , wherein A is at least one of K, Rb, Cs, CH3NH3, CH3 CH2NH3, CHN2H3, B is at least one of T, Zr, Hf, Sn, Ce, Tc, Al, SC, V, Cr, Mn, Fe, Co, Ga, Mg, Ni, Cu, Zn, Nb, and X is at least one of Cl, Br, I (abstract; claim 1; ¶¶ 11,-12, 45-46, 89, 124-137).

Re 10: further comprising a light absorption layer on the at least one color filter element for absorbing light which incidents on and penetrates through the at least one 25color filter element (see element 205 ¶¶204-205).

Re 11: a color filter, the color filter including at least one color filter element for generating a predefined color in response to incident light, wherein the at least one color filter element includes a Perovskite material (claim 1; abstract); and a light source for illuminating the color filter (claim 1; abstract).

Re 12: wherein the at least one color filter element is a blue light spectrum color filter. (claim 1; abstract).

Re 14: wherein the at least one color filter element is a green light spec10trum color filter (¶34, 189-190, 204-205; Fig. 10, 24).

Re 16: wherein the at least one color filter element is a red light spectrum color filter (¶¶189, 204-205; Fig. 10, 23.

Re 18: wherein the Perovskite material is based on the formula ABX3, wherein the A is an inorganic alkali or an organic alkyl ammonium, B is a metal or a rear earth, and X is of the group of halogens (abstract; claim 1; ¶¶ 11,-12, 45-46, 89, 124-137).

Re 19: , wherein A is at least one of K, Rb, Cs, CH3NH3, CH3 CH2NH3, CHN2H3, B is at least one of T, Zr, Hf, Sn, Ce, Tc, Al, SC, V, Cr, Mn, Fe, Co, Ga, Mg, Ni, Cu, Zn, Nb, and X is at least one of Cl, Br, I (abstract; claim 1; ¶¶ 11,-12, 45-46, 89, 124-137).

Re 20: further comprising a light absorption layer on the at least one color filter element for absorbing light which incidents on and penetrates through the at least one 25color filter element (see element 205 ¶¶204-205).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Diroll et al. “High- Temperature Photoluminescence of CsPbX3 (X = Cl, Br, |) Nanocrystals,” 2017, Adv. Funct. Mater., 1606750, pp. 1-7 (“Diroll”).
Re 3 and 13: Kim does not explicitly teach wherein the Perovskite material includes at least one of the following: CsPbCl2Br, CH3NH3CsPbCl2Br, CHNHNH2PbCl2Br.

2Br (Diroll p. 5), CH3NH3CsPbCl2Br, CHNHNH2PbCl2Br.
As Diroll teaches, use of such a material provides stability at relatively high temperatures. Consequently, the color conversion fidelity of the material would persist longer. Additionally, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Cp., 325 U.S. 327, 65 USPQ 297 (1945).
Here, the inclusion of the recited material is based upon its suitability as a color conversion material (see Diroll). Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim with Diroll’s teachings in order to provide a known color conversion material that provides stability at relatively high temperatures.

Re 5 and 15: Kim does not explicitly teach wherein the Perovskite material includes at least one of the following: CsPbBr3, CH3NH3CsPbBr3, or Cs0.5Rb0.5PbBr3.

Diroll teaches wherein the Perovskite material includes at least one of the following: CsPbBr3 (Fig. 1), CH3NH3CsPbBr3, or Cs0.5Rb0.5PbBr3.
As Diroll teaches, use of such a material provides stability at relatively high temperatures. Consequently, the color conversion fidelity of the material would persist longer. Additionally, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Cp., 325 U.S. 327, 65 USPQ 297 (1945).
See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim with Diroll’s teachings in order to provide a known color conversion material that provides stability at relatively high temperatures.

Re 7 and 17: Kim does not explicitly teach wherein the Perovskite material includes at least one of the following:  CsPbI3, CH3NH3CsPbI3, CH3NH3SnBr1.5I1.5, CsSnBr1.5I1.5.

Diroll teaches wherein the Perovskite material includes at least one of the following:  CsPbI3 (Fig. 1), CH3NH3CsPbI3, CH3NH3SnBr1.5I1.5, CsSnBr1.5I1.5.
As Diroll teaches, use of such a material provides stability at relatively high temperatures. Consequently, the color conversion fidelity of the material would persist longer. Additionally, it is a long-held tenet of patent law that the inclusion of a known material or structure based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Cp., 325 U.S. 327, 65 USPQ 297 (1945).
Here, the inclusion of the recited material is based upon its suitability as a color conversion material (see Diroll). Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim with Diroll’s teachings in order to provide a known color conversion material that provides stability at relatively high temperatures.

	


Conclusion
Please see attached PTO-892 form for all relevant prior art considered consisting of: US-20200043672-A1 US-20170012404-A1  US-20190331525-A1  US-20160337605.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875